Title: To George Washington from Hugh Hughes, 31 July 1784
From: Hughes, Hugh
To: Washington, George

 

Sir,
Philadelphia July 31 st 1784

In Obedience to your Excellency’s verbal Order, which was delivered to me by Colonel Joseph Trumbull, on the twenty seventh of August one Thousand seven Hundred and seventy six, the Quarter Master General acting, on that Day, as one of your Excellency’s Aid de Camps, I impressed all the Sloops, Boats and Water Craft, from Spyghtenduyvel, in the Hudson, to Hellgate, in the Sound, by which Means many of them fell into the Hands of the Enemy, some of which have since been paid for, but others have not.
As I never expected to be prosecuted for obeying your Excellency’s Orders that were evidently and eventually the Preservation of the Army, I never applied for a written Order, which is now demanded, and, in Case of a Non-Compliance, Prosecutions are directed to be immediately commenced against me.
In Justification of my Conduct, as above stated, I am compelled to solicit your Excellency to favour me with a written Order for that particular Service, or a Certificate of the verbal One, if more agreeable to your Excellency.
And, should my other Services, whilst honoured with your Excellency’s Commands, have generally met with your Approbation, I will thank your Excellency for such Sentiments concer[n]ing them as your Candour may think that the[y] merit. This I always intended to ask at the End of my Service, but was prevented from making the Application by a tedious Indispotion.
Colonel Pickering having very politely offered to frank this to your Excellency, it will be an additional Mark of your Favour if your Excellency will be pleased to order whatever may be intended for me, to be put under Cover to the Colonel, who has engaged to forward it to my Son in New York, as I have not yet returnd from Connecticut.
Your Excellency will be pleased to permit me, by this Opportunity, to offer my best Wishes for the Happiness of yourself and Lady. With the purest Respect and Esteem, I have the Honour to be, Sir, Your Excellency’s most obedient, Humble, Servant

Hugh Hughes

